DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 03/21/2022 have been entered and carefully considered with respect to claims 1 – 19, which are pending in this application. Claims 1 - 15 have been amended. No claims have been cancelled, and new Claim 19 has been added. No new matter was added.

Continued Examination Under 37 CFR 1.114
3.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.
 

Response to Arguments
Rejection of Claims under 35 USC § 103
4.	Applicants’ arguments with respect to claims 1 - 19 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 9 - 12:
	Applicant submits that the cited art fails to teach or suggest any embodiment that configures a decoder to operate on sparse residual data, which is provided in order to facilitate the decoding process to be performed more efficiently.
	No combination of the cited art performs a similar kind of "sparsification" process on residual data in order to improve a subsequent decoding process, such as by performing that in a more efficient manner by decoding only selected portions as opposed to decoding all data. 
 	Rossato (the primary reference) appears to be focused on a type of decoder hardware that "reproduces a support plane." While Rossato does appear to generally discuss the use of residual data, it does not appear as though Rossato describes a scenario where the residual data is subjected to a sparse encoding process, thereby improving the decoding process by causing less data to be decoded. 
    	Moreover, argues Applicant, combinations of the other references are deficient for the same reasons. Briefly, Aono is generally focused on an encoder/decoder that can operate on tiles. Chen is generally focused on encoding and decoding data using "macroblocks." 
In addition to the above arguments, independent claim 15 has been amended to include a feature related to a binary mapping process. The cited art does not appear to teach or suggest this additional step. New dependent claim 19 further elaborates on the mapping process and includes subject matter pertaining to a binary map. 
Applicant submits that these claims are also distinguishable over the cited art. 
Accordingly, for at least these reasons, as discussed above, the pending claims should be found to be distinguished from and patentable over the cited art and rejections of record. 
 	For at least these reasons, as discussed above, the pending claims should be found to be distinguished from and patentable over the cited art and rejections of record. 
 Response to Applicant’s arguments
	Examiner refutes Applicant’s arguments because, with the introduction of a new piece of art by Joshi et al. (US 2014/0226721), in regard to claim 1, Rossato appears not to be specific about all aspects of the subsequent limitations consisting of “identifying a set of tiles that are included among the multiple tiles and that are associated with the portion of the encoded dataset that is to be decoded; and determining 
However, Joshi teaches: identifying, from among the plurality of tiles, a first block of residual data, a second block of residual data, and a third block of residual data, (See Joshi, Par. 0056: identifying residual data values corresponding to blocks; See also Par. 0061) the first and second blocks having associated values above a threshold while the third block has an associated value equal to or below the threshold; (Joshi, Pars. 0163 and 0172: condition on size of the residual block being greater than a threshold size; See also Par. 0194 and disclosures in claims 2, 13, and 24; For condition on size of the residual block being less than or equal to a threshold size, refer to Pars. 0035, 0170, 0173, and 0174) and 
selecting tiles comprising the first and second blocks to be encoded and to be included among said multiple tiles while refraining from encoding a tile comprising the third block such that a sparse encoding process is performed in which some, but not all, tiles in the plurality of tiles are encoded; (See Joshi, Pars. 0182 and 186: techniques of this disclosure include selectively disabling or enabling encoding process based on selecting tiles according to predefined criteria as defined above)
Moreover, in a similar line of endeavor, Aono teaches: identifying a portion of the encoded dataset to be decoded by: identifying a portion of the encoded dataset to be decoded,
Therefore, one of ordinary skill in the art would be motivated to combine the capabilities of those references to implement a method of decoding a stream of encoded data capable of receiving an encoded dataset comprising multiple tiles, determining the location of data related to the tiles based on the amount of data required to encode said tiles, decoding identified portion of encoded data set, after extracting the identified portion of the encoded dataset from the encoded dataset, which would result in a high efficiency image coding device to implement a method for decoding coded data.
	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is established as follows.  
 	

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


9.	Claims 1, 8, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rossato et al. (US 20130322530 A1), hereinafter “Rossato,” and Joshi et al. (US 2014/0226721), hereinafter “Joshi,” in view of Aono et al. (EP 1017238 A1 (SHARP KK [JP]), 07/05/2000)), hereinafter “Aono.”      

	In regard to claim 1, Rossato discloses: a method of decoding a stream of encoded data (See Rossato, Par. 0074: techniques that process bitstreams of encoded data and produce renditions of signals; See also Par. 0109, 0148 and 0196) the method comprising, at a decoder: 
receiving an encoded dataset comprising multiple tiles[;](See Rossato, Par. 0196: decoder receives encoded data, said encoded data comprising data corresponding to descriptive information and data corresponding to sets of reconstruction data; See also Par. 0205; Par. 0206 – 0207: decoder receives specific tiles for a sequence; Pars. 0274, 0296).
receiving a data structure, (See again Rossato, Par. 0196: decoder receives encoded data, said encoded data comprising data corresponding to descriptive information and data corresponding to sets of reconstruction data; See also Par. 0205; Par. 0206 – 0207: decoder receives specific tiles for a sequence; Pars. 0274, 0296) said data structure indicative of an amount of data required to encode the tiles comprising the first and second blocks; (See Rossato, Par. 0234: decoder receives descriptive information corresponding to the structure of the hierarchy (e.g., characteristics of each span of each LOQ, etc.), allowing it to calculate what spans can be generated given the available reconstruction data; Par. 0251: Motion information structured in this way can be used to estimate the movement of the object; See also Abstract: processor hardware generates reconstruction data to indicate how to reconstruct the original sets of values using the set of support values; Par. 0102 and 0103: decoder 120-2 receives data stream 115 and produces reconstructed signal at Lower LOQ 1001 (e.g., including images or frames 1001-1, 1001-2, and so on); Par. 0106: data stream 115 can be configured to include a first portion of reconstruction data indicating how to reproduce an original element of the rendition of the signal at a first level of quality)
subdividing a residual frame of data into a plurality of tiles; (See Rossato, Par. 0161:         embodiment performed by partitioning (i.e., subdividing) the data into suitable groupings--called "tiles")
Rossato appears not to be specific about the following aspects of the subsequent limitations added by amendment: the method of decoding a stream of encoded data,
wherein the decoder is configured to decode sparse residual data included in the encoded dataset, and wherein the sparse residual data is generated by: identifying, from among the plurality of tiles, a first block of residual data, a second block of residual data, and a third block of residual data; the first and second blocks having associated values above a threshold while the third block has an associated value equal to or below the threshold; selecting tiles comprising the first and second blocks to be encoded and to be included among said multiple tiles while refraining from encoding a tile comprising the third block such that a sparse encoding process is performed in which some, but not all, tiles in the plurality of tiles are encoded. 
However, Joshi teaches: identifying, from among the plurality of tiles, a first block of residual data, a second block of residual data, and a third block of residual data, (See Joshi, Par. 0056: identifying residual data values corresponding to blocks; See also Par. 0061) the first and second blocks having associated values above a threshold while the third block has an associated value equal to or below the threshold; (Joshi, Pars. 0163 and 0172: condition on size of the residual block being greater than a threshold size; See also Par. 0194 and disclosures in claims 2, 13, and 24; For condition on size of the residual block being less than or equal to a threshold size, refer to Pars. 0035, 0170, 0173, and 0174; - The techniques of this disclosure suggest the identification of various residual block with sizes, some greater than a given threshold size, which can fulfill a condition of a first and second blocks with values above threshold, and condition of a third block of residual data below the threshold as suggested in Joshi, Par. 0161) and 
selecting tiles comprising the first and second blocks to be encoded and to be included among said multiple tiles while refraining from encoding a tile comprising the third block such that a sparse encoding process is performed in which some, but not all, tiles in the plurality of tiles are encoded; (See Joshi, Pars. 0182 and 186: techniques of this disclosure include selectively disabling or enabling encoding process based on selecting tiles according to predefined criteria as defined above)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Rossato and Joshi, before him/her, to combine the capabilities of those references to implement a method of decoding a stream of encoded data capable of receiving an encoded dataset comprising multiple tiles, wherein the decoder is configured to decode sparse residual data generated by identifying blocks of residual data, having associated values above, or equal or below a threshold through selecting tiles, such that a sparse encoding process is performed to implement a high efficiency image coding device.
Rossato and Joshi are not specific about all aspects of the subsequent limitations consisting of “identifying a portion of the encoded dataset to be decoded,wherein said portion includes the tiles comprising the first and second blocks but does not include the tile comprising the third block, and wherein said identifying is performed by comprising the first and second blocks based on the amount of data required to encode the comprising the first and second blocks;{[,]} causing which includes the tiles comprising the first and second blocks, to be decoded such that the decoder decodes the first block 7 of 13Application No. 16/769,794Amendment "B"Reply to Final Office Action dated Dec. 22, 2021and the second block and such that the decoder refrains from decoding the third block.
However, in a similar line of endeavor, Aono teaches: identifying a portion of the encoded dataset to be decoded by: identifying a portion of the encoded dataset to be decoded,wherein said portion includes the tiles comprising the first and second blocks but does not include the tile comprising the third block, (See Aono, Par. 0187: An ID generating portion 802 generates ID information for identifying each tile. Management information generating portion 803 generates management information by combining the management information with the ID information. A coded-data combing portion 804 generates coded data by combining the coded information with the management information and placing a tile-information start code at the head of information of each tile; Par. 0203: a data skip control portion 902 decides whether the ID of the tile to be decoded matches the ID decided by the deciding portion 903; decoding portion 901 can decode the selected tile only)
and wherein said identifying is performed by comprising the first and second blocks based on the amount of data required to encode the comprising the first and second blocks; [,]l ; (See Aono, Par. 0190: location of each tile can be found by its start code or by its data size (coded information plus tile header; Par. 0204: tile management information includes each tile-data size; management-information separating portion 906 can find the location of the objective tile data head; Par. 0049: management information generating portion 106 generates information for identifying and managing tiles by using information on spatial locations of each) extracting the identified portion of the encoded dataset from the encoded dataset; (See  Aono, Par. 0205: it is possible to retrieve and decode the coded data of the object tile by using only the tile head management information; Par. 0206: image coding device which can provide coded tile images that can be decoded to reproduce a single objective tile image as well as adjacent tile images) and causing , which includes the tiles comprising the first and second blocks,  to be decoded such that the decoder decodes the first block and the second block and such that the decoder refrains from decoding the third block.(See Aono, Abstract and Par.  0001: image encoder/decoder by which partial image is encoded or decoded; See also Pars. 0200, 0205 and 0206; Pars. 0163, 0219 and 0222; See further disclosures in claims 11 – 14 and 18 of Aono, in regard to the decoding operation; See also Rossato, Par. 0102, 0103 and 0106: decoder 120-2 receives data stream 115 and produces reconstructed signal at Lower LOQ 1001; Pars. 0105, 0154, 0197 and 0205: decoding operations at different LOQs for different spans, e.g., depending on encoded data that was received)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Rossato, Joshi and Aono, before him/her, to combine the capabilities of those references to implement a method of decoding a stream of encoded data capable of receiving an encoded dataset comprising multiple tiles, determining the location of data related to the tiles based on the amount of data required to encode said tiles, decoding identified portion of encoded data set, after extracting the identified portion of the encoded dataset from the encoded dataset. This would result in a high efficiency image coding device to implement a method for decoding coded data as described.

In regard to claim 8, the combination of Rossato Joshi and Aono discloses: the method of set (Aono teaches: identifying a portion of the encoded dataset to be decoded by identifying the tiles associated with a portion to be decoded in Par. 0187 and Par. 0203, as applied in rejection of Claim 1) and decoding said second portion (See again rationale applied to rejection of Claim 1 on the basis of Aono, Abstract and Par. 0001, Pars. 0200, 0205 and 0206; Pars. 0163, 0219 and 0222; Refer further disclosures in claims 11 – 14 and 18 of Aono, in regard to the decoding operation) wherein the first portion is decoded by a first decoder and the second portion is decoded by a second, different decoder. (See Rossato, Fig. 1A: depiction of an example diagram illustrating a multiscale encoding and decoding wherein decoder 120-2 represents a second, different decoder; See also Pars. 0102 and 0105)

	In regard to claim 15, the combination of Rossato Joshi and Aono discloses: a decoder for decoding an encoded stream of video data, the decoder configured to execute a method comprising: receiving an encoded dataset comprising multiple tiles[;]1 wherein the decoder is configured to decode sparse residual data included in the encoded dataset, and wherein the sparse residual data is generated by: subdividing a residual frame of data into a plurality of tiles; identifying, from among the plurality of tiles, a first block of residual data, a second block of residual data, and a third block of residual data, the first and second blocks having mapped binary values of 1 as a result of the first and second blocks including non-zero residual values while the third block has a mapped binary value of 0 as a result of the third block including a zero residual value; and selecting tiles comprising the first and second blocks to be encoded and to be included among said multiple tiles while refraining from encoding a tile comprising the third block such that a sparse encoding process is performed in which some, but not all, tiles in the plurality of tiles are encoded; receiving a data structure, said data structure indicative of an amount of data required to encode the tiles comprising the first and second blocks; identifying a portion of the encoded dataset to be decoded by=, wherein said portion includes the tiles comprising the first and second blocks but does not include the tile comprising the third block, and wherein said identifying is performed by comprising the first and second blocks based on the amount of data required to encode the comprising the first and second blocks, causing which includes the tiles comprising the first and second blocks, to be decoded such that the decoder decodes the first block 7 of 13Application No. 16/769,794Amendment "B"Reply to Final Office Action dated Dec. 22, 2021and the second block and such that the decoder refrains from decoding the third block.(See rationale applied to rejection of Claim 1 as analyzed above, since the instant claim is a decoder configured to execute a method comprising the same steps as disclosed in Claim 1)

	In regard to claim 16, the combination of Rossato Joshi and Aono discloses: the method of claim 1, wherein the method further includes: after decoding the identified portion of the encoded dataset, reconstructing an image using the decoded identified portion of the encoded dataset. (See Rossato, Par. 0198: reconstructing renditions Y for the spans that can be reconstructed based on the available predictor spans at a lower LOQ and the available encoded data; See also Pars. 0229, 0271) 

	In regard to claim 18, the combination of Rossato Joshi and Aono discloses: the method of claim 15, wherein the method further includes: after decoding the identified portion of the encoded dataset, reconstructing an image using the decoded identified portion of the encoded dataset. (See rationale applied to rejection of Claim 15 and Claim 16)

	In regard to claim 19, the combination of Rossato Joshi and Aono discloses: the method of claim 1, wherein: residual values of the first and second blocks are non-zero residual values, a binary map maps the non-zero residual values to a value of 1, a residual value of the third block is a zero residual value, the binary map maps the zero residual value to a value of 0, and the threshold is set a value of 0. (See rationale applied to rejection of Claim 1 and Claim 15 as analyzed above, since the instant claim is a decoder configured to execute a method comprising the same steps as disclosed in Claim 1 and Claim 15. See also Joshi, Par. 0068: residual significance map for zero/non-zero residual values; See further Rossato, Pars. 0189, 275, and 279)


10.	Claims 2 – 7, 9 – 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rossato and Joshi, in view of Aono, and in view of Chen et al. (US 20150139337 A1), hereinafter “Chen.”       

	In regard to claim 2, the combination of Rossato, Joshi and Aono discloses: the method of claim 1, but is not specific about the condition: wherein the encoded dataset is organized into tiers, with a first tier further comprising: information indicative of a distribution of tile data included within the dataset. 
	However, Chen’s techniques read on the feature of a method of decoding as in claim 1, wherein the encoded dataset is organized into tiers, with a first tier further comprising: information indicative of a distribution of tile data included within the dataset. (See Chen, Par. 0059: data may include a coded block pattern (CBP) value along with other syntax elements to represent residual information; See also Par. 0065 and Pars. 0126 - 0129: partition levels indicate organization in tiers following hierarchical order; - Chen teaches, in Par. 0129, receiving a data structure, said data structure indicative of the distribution of data above, below or equal to, a threshold value for the plurality of tiles, and where the threshold is zero); identifying the tiles to be decoded in the data structure which have data above, or equal to, the threshold value and decoding the identified tiles, in par. 0127).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rossato, Joshi, Aono and Chen, before him/her, to combine the capabilities of those references to implement a method of decoding a stream of encoded data capable of receiving an encoded dataset comprising multiple tiles, determining the location of data related to the tiles based on the amount of data required to encode said tiles, decoding identified portion of encoded data set, after extracting the identified portion of the encoded dataset from the encoded dataset, and such that the dataset is organized in tiers, with a first tier further comprising: information indicative of the distribution of the data within the dataset. This would result in a high efficiency image coding device to implement a method for decoding coded data as described.
 
	In regard to claim 3, the combination of Rossato, Joshi, Aono and Chen discloses: the method of claim [[1]] 2, but is not specific about the condition: wherein the sparse residual data[.]] is generated by computing a difference between (i) a frame after that frame has been down sampled once and (ii) the frame after that frame has been down sampled twice and then subsequently up-sampled.
  	However, Chen teaches the feature of a method of decoding as in claim 1, wherein the sparse residual data[.]] is generated by computing a difference between (i) a frame after that frame has been down sampled once and (ii) the frame after that frame has been down sampled twice and then subsequently up-sampled. (See again rationale applied to rejection of Claim 2 on the basis of Chen as cited above in Par. 0059, Par. 0065 and Pars. 0126 - 0129; - Chen teaches, in Par. 0129: macroblocks with CBP64 values of "1" generally require transmission of residual data in the bitstream for use in decoding such macroblocks; See also par. 0140: residual data for the partition may be sent in the encoded bitstream)
 
	In regard to claim 4, the combination of Rossato, Joshi, Aono and Chen discloses: the method of claim 2, wherein the tiers further comprise a second tier, the second tier further comprising information relating to the amount of the data required to encode the comprising the first and second blocks. (See Chen, Pars. 0036 - 0038, Figs. 4A, 4B and 5: hierarchical view of various levels (i.e., tiers) of a large macroblock (which would form the basis for information relating to amount of data for encoding tiles; See also Pars. 0110 – 0113: level 1, level 2 corresponding to tier 1, tier 2 as indicated by level hierarchy in Pars. 0126 and 0131)

	In regard to claim 5, the combination of Rossato, Joshi, Aono and Chen discloses: the method of claim 4, further comprising determining a particular location of particular data for a particular tile to be decoded within the encoded dataset based on the information in the second tier. (Aono teaches identifying the tiles associated with the portion of encoded dataset to be decoded; (Par. 0187 and Par. 0203 as cited in rationale used in rejection of Claim 1); determining the location of data related to the tiles based on the amount of data required to encode said tiles; (See Par. 0190: and Pars. 0049 and 0204: tile management information module able to find location of tile data; management information generating portion 106 generating information for identifying and managing tiles by using information on spatial locations of each); - the skilled person would thus arrive at the claimed subject-matter based on the information in a designated tier as the second tier, following rationales used in rejecting claims 3 and 4)
 
	In regard to claim 6, the combination of Rossato, Joshi, Aono and Chen discloses: the method of claim 5, wherein the encoded dataset was (See Chen, Pars. 0061, 0083: coding techniques in this disclosure utilizing features to support coding of large macroblocks, i.e., coded unit (e.g., a frame, slice, sequence, or group of pictures);  Par.0199: A coded unit may comprise a slice, or a group of pictures (also referred to as a "sequence"), which would indicate data encoded sequentially) and wherein the method further comprises determining the particular location of the particular data for the particular tile in the encoded ataset based on a summation of a particular amount of data required to encode any preceding tile. (Aono teaches identifying the tiles associated with the portion of encoded data to be decoded; (Par. 0187 and Par. 0203 as cited in rationale used in rejection of Claim 1); determining the location of data related to the tiles based on the amount of data required to encode said tiles; (See Par. 0190: and Pars. 0049 and 0204: tile management information module able to find location of tile data; management information generating portion 106 generating information for identifying and managing tiles by using information on spatial locations of each); - the skilled person would thus arrive at the claimed subject-matter based on the information in a designated tier as the second tier, following rationales used in rejecting claims 3 and 4; - (the operation of summation of the amount of data required to encode any preceding tile, being a routine operation not representing an inventive concept))

 	In regard to claim 7, the combination of Rossato, Joshi, Aono and Chen discloses: the method of claim 6, further comprising decoding the encoded dataset (Aono teaches decoding said identified portion of the encoded data set in Abstract and Par. 0001: image encoder/decoder by which partial image is encoded or decoded; See also Pars. 0200, 0205 and 0206; Pars. 0163, 0219 and 0222; (See further disclosures in claims 11 – 14 and 18 of Aono, in regard to the decoding operation))
 
 	In regard to claim 9, the combination of Rossato, Joshi, Aono and Chen discloses: a method of decoding a stream of encoded data, the method comprising, at a decoder: receiving an encoded dataset comprising multiple tiles, wherein the decoder is configured to decode sparse residual data included in the encoded dataset, and wherein the sparse residual data is generated by: subdividing a residual frame of data into a plurality of tiles; identifying, from among the plurality of tiles, a first block of residual data, a second block of residual data, and a third block of residual data, the first and second blocks having associated values above a threshold while the third block has an associated value equal to or below the threshold; and selecting tiles comprising the first and second blocks to be encoded and to be included among said multiple tiles while refraining from encoding a tile comprising the third block such that a sparse encoding process is performed in which some, but not all, tiles in the plurality of tiles are encoded; (See Rossato, Par. 0196, Pars. 0205 – 0207, and Pars. 0274, 0296 as cited for rejection of Claim 1)
 	receiving a data structure, said data structure indicative of a distribution of data above, below, or equal to, -a the threshold multiple tiles; (See rationale applied to rejection of Claim 2 on the basis of Chen, Par. 0059 and Pars. 0126 – 0129; - (Chen teaches, in Par. 0129, receiving a data structure, said data structure indicative of the distribution of data above, below or equal to, a threshold value for the plurality of tiles, and where the threshold is zero); identifying the tiles to be decoded in the data structure which have data above, or equal to, the threshold value and decoding the identified tiles, in par. 0127)) 
identifying the tiles comprising the first and second blocks wherein the comprising the first and second blocks have the associated values that are above, or equal to, the thresholdand wherein the comprising the first and second blocks are is-encoded at a first level of quality and at a second level of quality, the second level of quality being a higher level of quality than the first level of quality; (See again Chen’s teachings in Par. 0129 on receiving a data structure, said data structure indicative of the distribution of data above, below or equal to, a threshold value for the plurality of tiles; identifying the tiles to be decoded in the data structure which have data above, or equal to, the threshold value and decoding the identified tiles, as indicated in par. 0127) and causing the tiles comprising the first and second blocks to be decoded such that the decoder decodes the first block and the second block and such that the decoder refrains from decoding the third block. (See rationale applied to rejection of Claim 1 in regard to the same limitation)
 
	In regard to claim 10, the combination of Rossato, Joshi, Aono and Chen discloses: the method of claim 9, wherein the encoded dataset is organized in tiers, with a first tier further comprising the data structure, which is indicative of the distribution of the data within the dataset, and a second tier comprising information relating to an amount of data required to encode the multiple tiles. (The rationales applied to rejection of Claim 2, Claim 4 and Claim 5, also applies, mutatis mutandis, to rejection of Claim 10) 
 
	In regard to claim 11, the combination of Rossato, Joshi, Aono and Chen discloses: the method of claim 10 further comprising determining a location of particular data for a particular tile to be decoded within the encoded ataset based on the information in the second tier. (See rationale applied to rejection of Claim 5, which also applies to rejection of Claim 11) 
 
	In regard to claim 12, the combination of Rossato, Joshi, Aono and Chen discloses: the method of claim 11, wherein the multiple tiles are encoded sequentially, and wherein the method further comprises determining the location of the particular data for the particular tile in the encoded ataset based on a summation of a particular amount of data required to encode any preceding tile. (The rationale applied to rejection of Claim 6, also applies to rejection of Claim 12)
 
	In regard to claim 13, the combination of Rossato, Joshi, Aono and Chen discloses: the method of claim 12 further comprising decoding the encoded dataset (See rationale applied to rejection of Claim 7, which also applies to rejection of Claim 13)

	In regard to claim 14, the combination of Rossato, Joshi, Aono and Chen discloses: the method of claim 9, wherein the received ncoded dataset is encoded at a plurality of levels of quantization, (See Rossato, Par. 0184 – 0188: different quantization schemes used by encoder; Changes in quantization thresholds or quantization steps; See also Pa. 0233) wherein the method comprises decoding a first tile of the (See again Rossato, as cited above in Pars. 0184 – 0188: and Par. 0233; See further Aono, Abstract and Par. 0001: image encoder/decoder; Pars. 0200, 0205 and 0206; disclosures in claims 11 – 14 and 18 of Aono, in regard to the decoding operation for decoding identified portion of encoded data set; See also Chen, Pars. 0098 – 0100: concept of quantization parameter modifier; - (the skilled person would thus arrive at the claimed subject-matter based on the information disclosed in those references involving tile decoding through using different levels of quantization))

	In regard to claim 17, the combination of Rossato, Joshi, Aono and Chen discloses: the method of claim 9, wherein the method further includes: after decoding the identified set of tile, reconstructing an image using the decoded identified set of tiles. (See Rossato, Par. 0296: decoder is configured to receive relative residual data corresponding to only specific spatial portions of a signal (e.g., " tiles"), thus reconstructing a rendition of the signal at the given LOQ only for said given portions)  


References considered but not cited
11.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Ramamurthy et al. (US 20170208335 A1) teaches ---- ENCODING VIDEO DATA ACCORDING TO TARGET DECODING DEVICE DECODING COMPLEXITY.
Lim et al. (US 10743000 B2) teaches Video bitstream generation method and device for high-resolution video streaming.
Sullivan et al. (US 20130117270 A1) teaches CATEGORY-PREFIXED DATA BATCHING OF CODED MEDIA DATA IN MULTIPLE CATEGORIES.
Li (US 20190191230 A1) teaches REALTIME TELEMETRY DATA COMPRESSION SYSTEM.
Mima et al. (US 20110123127 A1) teaches IMAGE PROCESSING APPARATUS, CONTROL METHOD FOR THE SAME, PROGRAM.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487